Citation Nr: 1202199	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for post-operative derangement and arthritis of the right knee (right knee disability). 

2.  Entitlement to an evaluation in excess of 10 percent for post-traumatic tricompartmental arthritis of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  In pertinent part of that rating decision, the RO denied the benefits sought on appeal.   

In August 2010, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his left and right knee disabilities.  The Veteran is currently assigned a 20 percent evaluation for his right knee disability and a 10 percent evaluation for his left knee disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, a new VA examination is in order to determine the current level of severity of the Veteran's bilateral knee disabilities. 

During the August 2010 Board hearing, the Veteran testified that the symptoms associated with his right and left knee disabilities have worsened since they were last examined by VA in September 2007.  He testified that he has further reduced range of motion in both knees, and he reports experiencing symptoms of instability in his right knee.  Additionally, the Veteran testified that the severity of his right knee symptomatology has increased to the point where his treating physician has recommended a total right knee replacement.  

The Board finds that a new VA examination is needed to determine the current level of severity of the Veteran's right and left knee disabilities.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Again, the Veteran has asserted that his left and right knee disabilities have worsened and he has testified about additional symptoms (specifically instability) associated with his right knee disability that were not addressed in the last VA examination report.  A new VA examination is needed.  

Prior to any examination, the RO/AMC should attempt to obtain any outstanding records of pertinent VA or private treatment and associate them with claims folder.  In particular, the Board notes that a September 2008 VA report of bilateral knee x-ray film is missing from the claims folder.  It appears that the Veteran underwent bilateral knee x-rays at the VA medical facility in St. Clairsville, but a September 2008 treatment record from that facility indicates that the x-ray report was sent to a VA medical facility in Pittsburgh.  A copy of this outstanding x-ray report and any pertinent outstanding VA treatment records should be obtained and associated 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek to obtain a copy of a September 2008 VA bilateral knee x-ray report that appears to have been transferred from the VA medical facility in St. Clairsville to a VA medical facility in Pittsburgh.

2. The RO/AMC should seek the Veteran's assistance to identify and obtain any VA and private records of pertinent medical treatment that are not yet on file.

3. If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful.

4. Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) should be undertaken.

The examiner is asked to identify the Veteran's range of motion in his right and left knees and to address whether the Veteran experiences additional functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  The examiner should clearly indicate the measurements at which the additional functional loss begins.  

The examiner must identify all impairments affecting each knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must also report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in the right or left knee.

The examiner should provide a complete rationale for any opinion.  To the extent feasible, the examiner should distinguish between symptoms due to the service- connected disability and those due to other causes.

5.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claim for increased evaluations for right and left knee disabilities.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


